Citation Nr: 1719278	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to total disability based on individual unemployability (TDIU) as due to service-connected disabilities.  

2.  Whether the reduction of the evaluation for lumbar neuritis of the right leg from 10 percent to 0 percent, effective February 11, 2009, was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Veteran represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wintson-Salem, North Carolina.

In the Veteran's original October 2008 TDIU claim, he asserted that he was unemployable due to his low back condition, including symptoms of leg numbness.  In the June 2009 RO rating decision on appeal, entitlement to TDIU was denied and the Veteran's lumbar neuritis of the right leg was reduced from 10 percent to 0 percent, effective February 11, 2009 (the date of a February 2009 VA spine examination conducted in connection with the TDIU claim).

The Veteran had a hearing at the RO in May 2012.

The Veteran was scheduled for a videoconference hearing for April 26, 2017.  Prior to the Veteran's hearing, a documented phone call indicated that the Veteran was unsure if he would be able to attend.  Thereafter, in an April 19, 2017 statement from the Veteran's representative, the Veteran communicated that he was unable to attend the scheduled hearing with good cause shown.  Within the same correspondence, the Veteran indicated that he would be "accepting" if another Veteran was scheduled to attend his hearing in place of him.  See statement in support of claim received April 19, 2017.  Essentially, the Veteran expressed that he would be satisfied if another Veteran used his scheduled videoconference hearing time and indicated no desire to be rescheduled for a hearing of his own.  Thus, the Board deems the hearing request withdrawn.  38 C.F.R. § 20.704 (2016).  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required for further development of the Veteran's claim of entitlement to TDIU and whether the reduction of lumbar neuritis of the right leg from 10 percent to 0 percent was proper.

Since the October 2012 SOC, the Veteran has been granted service connection for an acquired psychiatric condition and the record includes additional VA treatment records and a VA psychiatric examination from June 2016.  In a correspondence received April 19, 2017, the Veteran's representative explicitly denied a waiver of AOJ consideration of the medical evidence.  The representative highlighted an April 2015 VA treatment record which included a complaint of radiating pain to the Veteran's legs and the VA psychiatric examination.  Accordingly, remand for initial consideration of the evidence by the AOJ and issuance of a SSOC is necessary.

Accordingly, the case is REMANDED for the following action:

After conducting any development indicated, such as obtaining any necessary examinations, readjudicate the issue of entitlement to TDIU and whether the Veteran's right leg lumbar neuritis rating reduction was proper.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.



(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




